Case 5:20-cr-50044-TLB Document 225        Filed 03/04/21 Page 1 of 3 PageID #: 921




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                          PLAINTIFF

VS.                            CASE NO. 20-50044-011

DAKOTA SILLER                                                   DEFENDANT


             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3), Local Rule 72.1 ¶

XII, and General Order No. 40, this matter was referred to the undersigned for the

purposes of conducting a plea hearing pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. Such a hearing was conducted on March 4, 2021, and, pursuant

to a written plea agreement, the Defendant, Dakota Siller, entered a plea of guilty to

Count Ten of the Indictment, charging him with conspiracy to commit money laundering,

in violation of 18 U.S.C. § § 1956(a)(1)(B)(i) and 1956(h).     The plea agreement

provides that if the Court accepts the plea agreement, once the Court has pronounced

sentence, the United States will move to dismiss the remaining charge against the

Defendant, Count One.

       After conducting the hearing in the form and manner prescribed by Rule 11, the

undersigned finds:

       1.     The Defendant, after consultation with his counsel, has knowingly and

voluntarily consented, both in writing in the plea agreement and on the record at the

hearing, to the entry of his
Case 5:20-cr-50044-TLB Document 225            Filed 03/04/21 Page 2 of 3 PageID #: 922




guilty plea before the undersigned, with the plea being subject to final approval by

United States District Judge Timothy L. Brooks.

       2.      The Defendant and the Government have entered into a written plea

agreement which has been disclosed in open court pursuant to Rule 11(c)(2), and the

undersigned has directed that the plea agreement be filed.

       3.      The Defendant is fully competent and capable of entering an informed

plea; the Defendant is aware of the nature of the charges, the applicable maximum

penalties, and the consequences of the plea; the Defendant is fully satisfied with his

counsel and has had sufficient time to consult with him; and the plea of guilty is a

knowing and voluntary plea supported by an independent basis in fact containing each

of the essential elements of the offenses.

       4.      The Defendant understands his constitutional and statutory rights and

wishes to waive these rights.

       5.      The parties were informed, both in writing in the plea agreement and on

the record at the hearing, of their right to file written objections within fourteen (14) days

after receipt of this Report and Recommendation. To expedite acceptance of the guilty

plea, the parties waived, both on the record and in writing in the plea agreement, their

right to file objections.

       Based on the foregoing, the undersigned recommends that the guilty plea be

accepted. The written plea agreement will be subject to approval by the District Judge

at sentencing.
Case 5:20-cr-50044-TLB Document 225       Filed 03/04/21 Page 3 of 3 PageID #: 923




     DATED this 4th day of March, 2021.




                                 BáB XÜ|Ç _A j|xwxÅtÇÇ
                                HON. ERIN L. WIEDEMANN
                                UNITED STATES MAGISTRATE JUDGE
